Citation Nr: 0939102	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder, to 
include degenerative joint and disc disease of the lumbar 
spine.  

2.  Entitlement to service connection for a back disorder, to 
include degenerative joint and disc disease of the lumbar 
spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the RO.  

The Veteran testified at an April 2009 hearing by 
videoconference.  A transcript of the hearing has been 
associated with the claims file.  

The reopened claim of service connection for a back disorder, 
to include degenerative joint and disc disease of the lumbar 
spine, is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In December 2006, the Board issued a decision denying the 
Veteran's claim of service connection for a back disorder, to 
include degenerative joint and disc disease of the lumbar 
spine; the Veteran did not appeal with that determination.  

2.  The evidence associated with the claims file subsequent 
to the December 2006 Board decision does raise a reasonable 
possibility of substantiating the claim of service connection 
for a back disorder, to include degenerative joint and disc 
disease of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The December 2006 decision of the Board denying service 
connection for a back disorder, to include degenerative joint 
and disc disease of the lumbar spine, is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).  

2.  The additional evidence presented since the December 2006 
Board decision is new and material, and the claim for 
entitlement to service connection for a back disorder, to 
include degenerative joint and disc disease of the lumbar 
spine, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Board denied service connection for a back condition in 
December 2006 because there was no medical opinion or other 
objective evidence linking the back condition to the 
Veteran's period of service or within one year thereafter.  
Also, the lay statements of record did not help to establish 
a chronicity of symptomatology from service to the time of 
treatment after service.  

Evidence received after the December 2006 Board decision 
includes the Veteran's testimony at the April 2009 Board 
hearing and additional lay statements from members of the 
Veteran's family.  These additional lay observations speak to 
the Veteran's symptomatology between the time of his 
September 1979 discharge and the first medical record of 
treatment in September 1981.  Thus, it is new and material 
evidence.  

The claim for service connection for a back disorder, to 
include degenerative joint and disc disease of the lumbar 
spine, is reopened.  To that extent, the appeal is granted.  
An adjudication of this claim on its merits will not be made 
at this time, however, pending additional development upon 
remand.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Given the favorable action and pending remand on the reopened 
claim, the Board will defer further discussion of VA's duties 
to notify and assist until its final decision on the merits.  



ORDER

New and material evidence has been received to reopen a claim 
for service connection for entitlement to service connection 
for a back disorder, to include degenerative joint and disc 
disease of the lumbar spine; the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

The Veteran contends that his current back disorder began in 
service.  The only medical opinion of record that speaks to 
the issue is from an April 2004 VA examination.  

The examiner opined that there is no relationship between the 
episode of back pain noted in service and the post-service 
surgical intervention because there was an absence of any 
identified problem with the lower back at the time of 
discharge, and there was no back pain for a couple of years 
post-discharge.  

The Veteran insists that there was pain in the two years 
after discharge and has offered lay statements from friends 
and family that recall his condition during that period.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Because additional treatment records and lay statements have 
been added to the record since the April 2004 VA examination, 
a new VA examination is required to assist the Board in 
deciding the claim.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  

As the Veteran requested in May 2009, treatment records from 
the Bangor VA Medical Center should be obtained and 
associated with the claims file before scheduling the VA 
examination.  

Accordingly, the reopened claim is REMANDED to the RO for the 
following action:
1.  The RO should obtain any additional 
VA treatment records and associate them 
with the claims file.  

2.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of his 
symptoms.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the Veteran's current back 
disability, to include that due to 
degenerative joint and disc disease of 
the lumbar spine, is due to an injury or 
other event of his period of active 
service.  The examiner should provide a 
complete rationale for each opinion.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issue on appeal in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted, then the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  





 Department of Veterans Affairs


